Citation Nr: 1118351	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from July 17, 2000, to September 24, 2002, and in excess of 50 percent from November 1, 2003, for service-connected left (minor) shoulder recurrent dislocations, status post anterior and posterior capsular repair.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

G.P., an Oregon Department of Veterans Affairs representative



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.  This appeal initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A representative of a Veterans' service organization spoke on his behalf at a hearing before the undersigned in March 2009.  The Board Remanded the appeal in June 2009.

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in March 2009.


FINDINGS OF FACT

1.  A total joint replacement of the left shoulder was recommended in August 2000. 

2.  At the time of VA examination conducted in November 2001, the Veteran had a "frozen" left shoulder with atrophy of the deltoid and other muscles; 

3.  The Veteran did not report for scheduled VA examination in 2010, so information expected on the basis of that VA examination is not available to assist the Veteran to substantiate his claim.

4.  In March 2011, the Board received a written request signed by the Veteran requesting withdrawal of the appeal for an increased initial evaluation for a left shoulder disability in excess of 50 percent from November 2003.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, and increased initial evaluation to 40 percent is warranted for service-connected left shoulder recurrent dislocations, status post anterior and posterior capsular repair prior to September 24, 2002.  38 U.S.C.A. § 1155, 5103, 5107; 38 C.F.R. §§ 4.55, 4.56, 4.71, Diagnostic Codes 5200, 5201, 4.73, Diagnostic Codes 5301, 5302 (2010).
 
2.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of an initial rating in 50 percent from November 1, 2003, for service-connected left shoulder recurrent dislocations, status post anterior and posterior capsular repair, are met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an evaluation in excess of 30 prior to his September 2002 total shoulder replacement.  Before addressing the merits of the claim, the Board must first determine whether VA has met its duties to notify and assist claimants in substantiating a claim for VA benefits as required by the Veterans Claims Assistance Act of 2000 (VCAA).  

VA's duties to the claimant

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before the claims for service connection for a left shoulder disorder were granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Id. at 490-91.
The Board finds that the Veteran was notified advised of all information for which notice is required under the VCAA.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claims addressed in this decision.  The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Veteran.  The appeal may be adjudicated without further notification.  

Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  

The Veteran was afforded VA examination in 2001 and 2003.  He testified before the Board in 2009.  He was scheduled for VA examination in 2010 but did not report for that examination.  VA and private clinical records have been associated with the claims file.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims for increased initial evaluations

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.
Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  In this instance, consideration must also be given to a longitudinal picture to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted, since initial evaluations are at issue and the appeals have been pending for more than five years.  See Fenderson v. West, 12 Vet. App. 119 (1999).

1.  Initial evaluation in excess of 30 percent for left shoulder disability 

The Veteran's left (minor) shoulder disability, status post surgical treatment in service, is initially rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5210, a 30 percent evaluation is the maximum evaluation available for limitation of motion of the minor upper extremity.  The record reflects that the Veteran is right-handed, and the Veteran testified, at him 2009 Board hearing, that he is right-handed.  Therefore, in order to receive a rating in excess of 30 percent, it must be shown that there is unfavorable ankylosis of the scapulohumeral articulation, with abduction limited to 25 degrees from the side, which would warrant a 40 percent evaluation, or that there is fibrous union of the humerus (Diagnostic Code 5202), which would warrant a 40 percent evaluation.  A 50 percent evaluation is available if there is non-union (flail joint) of the humerus, or, if there is loss of the head of the humerus, a 70 percent evaluation is available.  

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  One region is the shoulder girdle and arm, which includes nine muscle groups (Diagnostic Codes 5301 through 5309).  38 C.F.R. § 4.55(b).  When a joint is ankylosed, the muscles acting on that joint take no rating; for example, intrinsic shoulder girdle muscles when the shoulder joint is ankylosed.  38 C.F.R. § 4.55(c).  Two or more severe muscle injuries affecting the motion (particularly strength of motion) about a single joint may be combined but not in combination receive more than the rating for ankylosis of that joint at an 'intermediate' angle, except that with severe injuries involving the shoulder girdle and arm, the combination may not exceed the rating for unfavorable ankylosis of the scapulohumeral joint.  38 C.F.R. § 4.55(b).  

There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned. (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.

Facts and analysis

The private August 2000 treatment notes and medical statements and the 2001 VA examination report, and the Veteran's testimony at his 2009 hearing, establish that the Veteran retained some motion of the left shoulder during the period from July 17, 2000 to September 24, 2002.  A September 2000 private evaluation stated that the Veteran had weakness of the subscapularis and rotator cuff muscles, and atrophy of the posterior left shoulder muscles and atrophy of the deltoid.  The Veteran was able to elevate the left arm to 90 degrees of flexion, but had very limited external and internal rotation.  There was osteophyte formation on the neck of the humerus.  There was posterior wear of the glenoid, but sufficient remaining bone for an implant.  This evidence establishes that the Veteran did not have a flail joint or loss of the humeral head.  

At the time of VA examination in November 2001, the Veteran had a "frozen shoulder" with flexion to 68 degrees and only 46 degrees of abduction.  The Veteran's prior surgery resulted in a 13 cm scar down the anterior left shoulder and a 12 cm scar across the top to the left shoulder.  This evidence establishes that the Veteran had muscle injury but did not have complete ankylosis of the joint.  

Read together, the examinations establish that the Veteran did not meet any criterion, such as a flail joint or loss of the humeral head which would allow an evaluation in excess of 30 percent prior to September 24, 2002 under DCs 5200, 5201, 5202, or 5302.  

The Veteran's representative has contended that the Veteran is entitled to a higher rating based on injury to several muscle groups.  Where there are injuries to multiple muscles in the same anatomic group, the combined evaluations of the muscle injuries of muscle groups acting on the same unanklyosed joint "must be lower than the evaluation for unfavorable ankylosis of the joint except in the case of muscle groups I and II acting upon the shoulder."  38 C.F.R. § 4.55(d).  

In the case of an anklyosed shoulder, if muscle groups I and II are severely disabled, the evolution of the shoulder joint under DC 5200 will be elevated to the level for unfavorable ankylosis.  38 C.F.R. § 4.55(d).  Although the Veteran's service-connected left shoulder is not actually anklyosed, since he does have some movement, the shoulder was considered a "frozen shoulder" during the period at issue.  All providers who treated him during this period recommended joint replacement.  The evidence establishes that essentially all muscles of the shoulder girdle were either affected directly by the surgical procedure to the left shoulder or were atrophied due to lack of use because the shoulder was frozen.  

Under the circumstances, resolving reasonable doubt in the Veteran's favor, the Board finds that the provisions of 38 C.F.R. § 4.55(d) authorize an increased initial evaluation to 40 percent, as a combined evaluation for muscle groups acting on an ankylosed left shoulder, warranting elevation of the 30 percent evaluation allowable for favorable ankylosis of a minor shoulder to be elevated to a 40 percent evaluation for unfavorable ankylosis.  

The Board notes in particular that separate rating for the affected muscle groups are not allowed under 38 C.F.R. § 4.55, so an evaluation in excess of 40 percent is not available by assigning separate, compensable evaluations for affected muscle groups.  In particular, the Board notes that 38 C.F.R. § 4.55(d) expressly provides that the combined evaluations for muscle groups acting on a single unanklyosed joint must be less than the rating for unfavorable ankylosis of that joint.  Thus, a disability rating based on muscle injuries would be limited to less than 40 percent, which is the maximum schedular evaluation available for unfavorable ankylosis of the minor shoulder.  

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 40 percent on an extraschedular basis for this time period.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable).

The Board finds that the Veteran's disability picture due to his left shoulder disability is entirely encompassed within the criteria specified in the rating schedule.  In particular, the private physician who evaluated the Veteran in August 2000 noted that the Veteran continued to work full-time as a cabinet-maker because he was able to use his right (dominant) arm and shoulder to do most of his work.  

The physician noted that the Veteran was "a robust worker" who would have to have some modifications to his employment to accept a total shoulder replacement.  The record reflects that the Veteran continued to work fulltime up to September 24, 2002.  Therefore, the disability due to the service-connected frozen left shoulder during this period was not so unusual or exceptional in nature as to render inadequate the 40 percent evaluation assigned under the rating schedule.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

The Board finds that the criteria for an increase in the initial evaluation from 30 percent to 40 percent for left shoulder disability, prior to September 24, 2002, are met.  There is, however, no evidence that any criterion for an evaluation in excess of 40 percent is met.  To the extent that any such evidence might have been obtained at VA examination scheduled in 2009, the Veteran did not appear for that examination, and such evidence is unavailable.  

Therefore, the preponderance of the evidence is against an initial evaluation in excess of 40 percent prior to September 24, 2002, but a 40 percent evaluation may be granted.  


2.  Withdrawal, appeal for evaluation in excess of 50 percent from November 2003

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

The Board issued a June 2009 Remand of a claim for an initial rating in excess of 30 percent from July 17, 2000, to September 24, 2002, and in excess of 50 percent from November 1, 2003, for service-connected left shoulder recurrent dislocations, status post anterior and posterior capsular repair.  In March 2011, the Board received a written communication from the Veteran requesting withdrawal of "my appeal for excess of 50% for service-connected left shoulder replacement."  

The Board notes that, in connection with development of the claim for an increased initial evaluation for left shoulder disability, a VA examination was scheduled for the Veteran in October 2009.  An October 2009 note by the Medical Center reflects that the Veteran requested that the VA examination be cancelled.  The Veteran stated he did not want to pursue his appeal for an increased rating for his left shoulder.  In November 2009, the RO wrote to the Veteran.  The letter advised the Veteran that the Medical Center had reported that the Veteran wished to withdraw his appeal.  The RO notified the Veteran that a written request for withdrawal was required.  The RO provided the Veteran with a form he could use to withdraw his appeal, but no response was received.  

In February 2011, the Veteran's representative submitted the Veteran's written request for withdrawal of his appeal.  The communication received in February 2011 does not specifically address the portion of the appeal in which the Veteran seeks an initial rating in excess of 30 percent prior to September 24, 2002.  Rather, the letter from the Veteran states only that he wishes to withdraw the appeal for a rating in excess of 50 percent for left shoulder disability.  The Board sent the Veteran a March 24, 2011 letter asking the Veteran to clarify whether he wished to withdraw his appeal.  The Veteran has not responded to this letter.

In the context of the Veteran's cancellation of the VA examination scheduled in 2009, and the Veteran's failure to clarify the withdrawal communication, the Board finds that the criteria to withdraw the appeal for an evaluation in excess of 50 percent from November 1, 2003, is met.  The portion of the appeal for an evaluation in excess of 30 percent prior to September 24, 2002 has been addressed above.  As to the portion of the appeal seeking a rating in excess of 50 percent for left shoulder disability, there remains no allegation of error of fact or law for consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for a rating in excess of 50 percent for left shoulder disability, and it is dismissed without prejudice.
ORDER

An increase from 30 percent to 40 percent in the initial evaluation assigned for left shoulder disability prior to September 24, 2002, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

The appeal for an evaluation in excess of 50 percent from November 1, 2003, is dismissed.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


